Citation Nr: 1455442	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1990.  The Veteran died in May 2009.  The Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The case was previously before the Board in April 2014, when it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran died in May 2009.  His death certificate identifies the cause of death as pancreatic cancer.

2.  The Veteran's death occurred almost 19 years after discharge from service, from a nonservice-connected cause; and, he was not rated as 100 percent disabled due to a service-connected disability for 10 continuous years immediately preceding death. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for entitlement to DIC, to include under the provisions of 38 U.S.C.A. § 1318, have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.22, 20.1106 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Appellant's claim for VA compensation for service connection for the Veteran's cause of death was received by VA in July 2009.  In response, she was furnished with a letter issued in October 2009, prior to the RO's initial adjudication of the claim in November 2009, which fully complied with the general notification requirements as well as Hupp.  She was also provided notice of the requirements for establishing DIC benefits under 38 U.S.C.A. § 1318.

The duty to assist the Appellant has also been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  The late Veteran's service treatment records (STRs) and his VA treatment records, and also his official death certificate listing the condition which caused his death, have been obtained and associated with the evidence.  The Board has also researched the late Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases for any and all records relevant to the current claim.  The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

It is acknowledged that no medical opinion addressing the question of service connection for cause of death was provided in this case.  The Federal Circuit has held however that 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Federal Circuit has held that § 5103A(a) does require the VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim." 38 U.S.C. § 5103A(a)(1); DeLaRosa, 515 F.3d at 1322.  The Federal Circuit has also asserted that the statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C. § 5103A(a)(2). 

The Board must therefore determine whether a medical opinion is necessary to substantiate the appellant's claim and whether no reasonable possibility exists that the medical opinion would aid in substantiating the appellant's claim under § 5103A(a).  The Board has reviewed the case law on the application of § 5103A(a), and acknowledges that there does not appear to be any bright line rule for when a medical opinion should be obtained. 

In DeLaRosa, the Veteran had committed suicide and the appellant argued that the Veteran had PTSD at the time of his death and even submitted a retrospective medical opinion to the effect that the Veteran had PTSD.  Yet, even under the circumstances of that case, the Federal Circuit did not feel that it was necessary to assist the appellant by obtaining an examination.  That is, even in a situation in which there was medical evidence in support of an appellant's claim, the Federal Circuit stopped short of requiring a medical examination.

Conversely, in Wood v. Peake, 520 F.3d 1345, the Federal Circuit again dealt with whether to obtain a medical opinion in a cause of death case.  Here, the Federal Circuit noted that while DeLaRosa involved an indisputable lack of any competent evidence, the record evidence in Wood was conflicted; and as such, the Federal Circuit ultimately remanded the case for a determination of whether a medical opinion should be provided.  See id. at 1351-52.  This would suggest that there needs to be some evidence of record to trigger a duty to obtain a medical opinion.

As discussed in greater detail below, there is simply no competent evidence/suggestion from any medical professional that relates the Veteran's death from pancreatic cancer to his active service or that any of his service connected disabilities, to include cardiovascular disease, caused or contributed to his death.  The contrary is shown.  Specifically, during the Veteran's lifetime a medical opinion was obtained that addressed whether his pancreatic cancer was related to his active service, to include herbicide exposure.  That opinion was clearly negative.  Further, as to the argument that the Veteran's service connected cardiovascular disease caused, contributed, or hastened his death, VA and private treatment records have been obtained, but are entirely void of any such suggestion.  38 U.S.C. § 5103A(a) mandates that a reasonable possibility exist for the medical opinion to help the appellant's case. To find that an opinion is necessary in the present case would simply not be a reasonable conclusion.  As such, without any competent evidence to support the Appellant's claim, the Board concludes that the duty to obtain a medical opinion has not been triggered.

The Board also finds that there was substantial compliance with the April 2014 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board).

No further notice or assistance to the Appellant is required to fulfill VA's duty to assist the Appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the claim of DIC pursuant to 38 U.S.C.A. § 1318, the Appellant has been notified of the basis for the denial of the claim in a November 2009 letter, and has been provided opportunity to present evidence and argument.  There is no indication that any evidence bearing on this claim is outstanding.  Thus, the Board finds that all notification and development action on this claim has been accomplished.  The 1318 claim is being denied as lacking legal merit.  The duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).




II. Merits of the Claims

The Appellants asserts that the Veteran's pancreatic cancer was caused by his exposure to herbicides during active duty in the Republic of Vietnam.  She also maintains that his other service-connected disabilities contributed to his death.  In the alternative, she loosely argues that the Veteran should have been in receipt of a 100 percent rating for at least 10 years prior to his death, and that compensation should be paid under 38 U.S.C.A. § 1318.

Cause of Death

The Veteran died in May 2009.  The Veteran's immediate cause of death is listed as pancreatic cancer, with no other causes listed.  He was first diagnosed with pancreatic carcinoma in April 2009, about 19 years after separation from active service.  The Veteran was not service-connected for pancreatic cancer.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2014); 38 C.F.R. § 3.312 (2014).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Exposure to herbicides is conceded in present case.

If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. § 3.309(e) will be considered service connected even though there is no record of such disease in service.  Pancreatic cancer is not among the listed disabilities attributable to herbicide exposure.  Therefore, to the extent that the Veteran may have been exposed to herbicides, pancreatic cancer is not presumed to have resulted from that exposure.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The Board will proceed with a decision on this claim based on the holding in Combee.

The Veteran's service treatment records (STRs) do not show any complaints of, or treatment for pancreatic cancer.  The Veteran's July 1964 entrance examination, as well as July 1973, October 1980, and August 1986 periodic examinations show that his health was deemed "normal."  There is likewise no evidence that pancreatic cancer was diagnosed within a year of service discharge.  Pancreatic cancer was diagnosed several decades after service.  

VA treatment records disclose that pancreatic cancer was diagnosed on or around March 2009.  In an April 2009 VA oncology consult note, the Veteran's treating oncologist listed military Agent Orange exposure as a factor in the Veteran's background.   None of the records, to include those from his hospice, suggest that any of the Veteran's service connected disabilities played a role in the development of the cancer or that they caused, contributed to, or hastened his death.       

In an April 2014 opinion, a VA examiner opined on whether the Veteran's death from pancreatic cancer was caused by, or related to, the Veteran's active service, including exposure to Agent Orange.  The examiner opined that the Veteran's death from pancreatic cancer was less likely as not related to, or caused by, his time in active service, including exposure to Agent Orange.  The examiner related that the Veteran's cause of death was clearly documented as being from pancreatic cancer, based on the certificate of death and the VA medical treatment notes leading up to the Veteran's death.  The examiner noted that the onset of the Veteran's pancreatic cancer was decades after service, and it was not possible that the pancreatic cancer was present in service based on the typical doubling time of cancer cells.  The examiner reported that risk factors for pancreatic cancer included advancing age, dietary factors, genetics, and tobacco abuse, and that the Veteran had those risk factors and that those were the etiologies for his cancer.  The examiner also mentioned that in addition to having well-established risk factors for pancreatic cancer, the Institute of Medicine has not established a cause and effect link between pancreatic cancer and exposure to Agent Orange.       

In sum, the April 2014 opinion found that it was less likely than not that the Veteran's pancreatic cancer was etiologically related to, or the result of, his active service, including any Agent Orange exposure.  The Board finds that opinion persuasive because of the experience of the physicians who wrote it (the examiner was the Chief of Administrative Medicine) and because the opinion is supported by sound rationale, citing medical references upon which it was based.  There is no competent opinion to the contrary.

The Board acknowledges that the Veteran's oncologist listed Agent Orange exposure as a factor in the Veteran's background.  However, and rather crucially, the oncologist did not opine as to the Agent Orange exposure being the cause of, or a contributing factor to, the Veteran's pancreatic cancer.  The Board finds that notation not to be a medical opinion as to the etiology of the Veteran's pancreatic cancer, and does not find it persuasive as far as the question of etiology is concerned.  

The Appellant contends that the Veteran had pancreatic cancer related to his active service or, in the alternative, that his other service-connected disabilities contributed to his death.  However, that contention from the Appellant is not competent evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2014).  While the Appellant is competent to attest to the fact that the Veteran was diagnosed with pancreatic cancer in April 2009, she is not competent to opine as to the etiology, or cause, of the pancreatic cancer, or to any other etiologies contributing to the Veteran's death, because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2014); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  The most persuasive competent medical opinion of record is that of the April 2014 VA examiner, who found that the Veteran's pancreatic cancer was not caused by, or a result of, the Veteran's active service or Agent Orange exposure.  Therefore, the Appellant's statements regarding the Veteran's pancreatic cancer being related to his service are not competent, as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the April 2014 VA examiner's opinion more probative because the examiner was a medical expert.

The Board also acknowledges that the Appellant argues that the Veteran's multiple service-connected disabilities contributed to, or caused, his death.  However, as noted above, there is no indication of any existing evidence to establish that the Veteran's service-connected disabilities (cervical spine disability, left shoulder disability, left arm disability, peroneal neuropathy, right toe fracture, hemorrhoids, neck scars, cerebrovascular disease, hypertension with arteriosclerotic heart disease, right hand disability, and the low back disability) contributed or hastened to the cause of his death, or that a condition that contributed to cause of death had its onset during active service.  The Veteran's medical records, including the hospice records, do not mention the Veteran's service-connected disabilities as causing, or contributing or hastened to, his pancreatic cancer or his death.  His untimely demise came quickly after his diagnosis of pancreatic cancer, which appear to have been aggressive.  
 
In sum, the Board finds that the Appellant is not entitled to service connection for the cause of the Veteran's death.  The only competent medical opinion of record states that the Veteran's pancreatic cancer was not caused by, or a result of, the Veteran's active service, including Agent Orange exposure.  The Board cannot substitute its own medical judgment for the opinion of medical professionals, and it has found the medical opinion against the claim persuasive.  Colvin v. Derwinski, 1 Vet. App. 171

DIC under 38 U.S.C.A. § 1318

DIC may be awarded under 38 U.S.C.A. § 1318 when a Veteran dies, not as the result of his own misconduct, and was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service connected disability rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war who died after September 30, 1999 and the disability was rated totally disabling for a period of not less than one year immediately preceding death.  A disability rated totally disabling includes a total disability rating by reason of individual unemployability (TDIU).

The Veteran was not a former prisoner of war, and was not continuously rated totally disabled since his release from active duty, in July 1990.  In addition, the Veteran died in May 2009 and had been in receipt of a total disability evaluation based on individual unemployability (TDIU) since February 21, 2003, which is a period less than 10 years.  The appellant made no specific contention as to why she believes she is entitled to DIC under 38 U.S.C.A. § 1318.  A review of her notice disagreement and substantive appeal as well as briefs from her representative no argument as to why the tenets of 38 U.S.C.A. § 1318 should be applied.  Indeed, to the extent that she believes that the criteria to establish a TDIU had existed prior to February 2003, the appellant cannot establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by showing "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In sum, there is no basis under the law to award the appellant DIC benefits pursuant to 38 U.S.C.A. § 1318.

While appreciating the late Veteran's service to his country, and acknowledging the Appellant's frustration over not receiving DIC benefits, the governing regulations provide for the assignment of DIC after a fixed term of years of being rated 100 percent disabled, which the Veteran did not meet prior to his death.  While sympathetic to the Appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board has decided this case based on the application of law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995); Kelly v. Derwinski, 3 Vet. App. 171 (1992).  

Accordingly, the Board finds that the Appellant is not entitled to DIC benefits, to include under 38 U.S.C.A. § 1318.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


